Fourth Court of Appeals
                               San Antonio, Texas
                                      June 13, 2022

                                  No. 04-22-00129-CV

                          IN THE INTEREST OF K.S., a Child,

                From the 81st Judicial District Court, Karnes County, Texas
                           Trial Court No. 20-08-00147-CVK
                       Honorable Joel B. Johnson, Judge Presiding


                                     ORDER
       Appellant’s (R.S) Second Motion for Extension of Time to file Appellants’ Brief is
hereby GRANTED. Appellant’s brief is due on or before June 20, 2022.




                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of June, 2022.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court